The Attorney                       General        of Texas

JIM MAl-TOX                                                 Oc:t,ober 18,   1985
Attorney General



suprrnw court sulidlwJ       Ur. Robert 0. Vitcrma                                    Opinion NO. JM-360
P. 0. Box1254s               Executive Director                          ,
Austin.TX. 78711-2542        Texas Comieaion on Jail                Stsodards         UC: Detention of pcrsoos in
512/47w5o1                   P. 0. I)or 12985                                         county jail under articles 5115
1u.x 91011)1*1s7
1ekwpler SI21475ae8
                             Austin.  Texae   78711                                   and X47-26, V.T.C.S.

                             Dear   Mr.    Viterna:
714Jackam.Sulta700
0811*1,Tx. 752024506
                                   You request an opinion construing aevcrel ltetutee vith respect
ZIu142am44
                             to vbao a ~lptally  Hl person may be detained in the county    jail.    YOU
                             first   aak whether article  5115. V.T.C.S.,   conflicta   with    lrticle
4lt24Albwt4*w.suit*Iw        5547-26, V.T.C.S.  Article 5115 provides in part:
Elkso,lx.7wos27w
SIY53344M                                      The ~Cc~missiooers             Court    shall   provide  safe
                                            and    suitable  jails              for      their    respective
1aJ11*rrr,Sul14700                          countlea. . . .
Houuon. TX. 77002-5111
712l2295Ba6                                     .   .   .    .

                                                                   SUITABLESISGREGATION
es5 Bm4ow4y,sun~~I2
Luotack,lx. 7Mo1-2472
208l747-5238                                    The ten1 ‘ufe     cod suitable jails.'     as uwl in
                                             thie Act,    11hel1be constroed to mu       jells which
              : ~..                          provide c.r’deqaate    ugreytion     facilitiee    . 1 .
U00N.TWth.SUtUB                              8epar8tS.q; ritoeeum    from all ela~sificatiow       of
wcAltm.lx. 78sol-lam
s12m2-4547    ..                             prim&i;      :and.ulem from feaaleo. . 1 .       '
                                               L: (:.;:~?,~~.
                                                 . . . a
200 MSh Plaza,Suit*400
&nAntonlo,TX   -2727
                                            S1;e~l~;~~:suapectcd            of insenitr.    or ubo has
51?J2254191
                                                       m k dB&W           itmner @hall be houred or
                                            ~bold in:~>~ailv        except that e&h a person vbo
                                          :~. ~t~al~i.bafc'i&l~t~cllcieo.~a~                who awt be
                                              r~rtrdnetl     from    comittiug      act8 -of   violence
                                              againet oILbar parmona. uy be held in a iail for a
                                              period   of ,tlme mt to exceed l ~total of tventy-
               ,.i       .                    four.~24)~llhoura,:,duf~g      vhici; period be o&l1 be
                                              kept unde:~'obscrvetioa continuoumly. At the end
                                              of the twenty-four (24) hour period.          much Denon
                                              Shli be ri:lused or teken to a hornpita or uotal
                                              hospital.     Furthetmre. for ouch temporary holding




                                                                      p. 1645
                                                                                           . .
Mr. Robert 0. Viteras        - Psge i! (J?l-360)




            of each person swpected of inssnity. or who has
            been legslly   sdjl*lged insane, there   ehsll be
            provided [e padded cell].  (Emphseis sdded).

      The last parsgrsph quoted does not relate to the ordinsry county
jell prisoner who hns been mrested for violating s criminnl law. IO
our opinion it mesns thet s jell shall not be used to house persons
solely on the ground that ,theysppeer to be insane or have been
adjudged insana.     An axcq~tiw     is ude   for soy such person who
“deuonstrates hoaicidel teodmcies” en4 has to be rertreinad from acts
of violence sgainst others,, The requirements of article        5115 are
npproprinte   for dealing vitll insure persons who are iocercernted for
the purpose of restraining th,smfrom cowittiog    acts of violence; they
aeke little    aeose vhen sp?:Lied to priroaers    lrrested on criminal
cherges. since iocarceretiom asp last no wre thso 24 hours end aust
be follwed by the iodividusl’s    release or hospits1ization.

        IO our opioioo. the qwted paragraph de~lr vith insane persons
placed io jail      to reotraio (them~fraa acta of violeoca and oot with
persons jailed      for criainal    charges.    Only the formar cetegory of
persons are required by art:Lcla 5115 to be held in a padded cell.
LOZNO V. With.         718 P.2d ‘756,..759 o. 6 (5th Cir. 1983) (diets)
 (article 5115 d-6 not reqwlte release or transfer of persons held on
cricainal charges who are c:oiocideqtally insane);            contrs Wright v.
Wagner, 641 P.2d 239 (5th c:!lr. 1981) (dicta)         (article   5115 requires
padded cell for prisoner         legally adjudged insane or suspected of
 1ns401ty).     The standards prescribed in article         5115 “are minImum
 stsndsrds only.”      The Taxes C&ssion       on Jail Stsoderds is smpovered
 to establish %inimn         stamdards for the construction,         equipment,
asiotenaoce, and oparntion of .county jails”           and “for the cuntody.
~cara, aod treatment of -pri~ooars.*         V.T.C.S. art. 5115.1. )9(s)(l),
 (2).     The cowi~i+     ho -ratluirad that a jail have one or aore padded
 calls “foi.tamporary halding of rialaot persoos or parsuos suspected
 of   1nDNity.~      37 T.A.C. --Wig.66 -:<19gO). The ccnnission has in
 addition required aach l      htriff   to davalop a plan for classifying
 imnates, vhicb must prwido for

            [t]ha .raparate b~~iog    of persc+     suopectad of
            iosa+ity or tio.ht~a be&o lagally Cdjudged insane,
    :.      a@ .p+rsaor-%he . . ; krt        be restrained   from
            comittinJ   l.;aCtm roof ViOlSUN     againrt    other
            parsons. .~...

37 T.A.C.      :271.2(g)      (1’jgO:s.        Thus.    aoy .violaot    prisoner. iosene
primmer,.    or   prironar     .~auspBctod of          insanity” .wBt    be placed in e
paddad cell.
                                     I.
       Article 5547-26; V.T.C.S..  was anactod as psrt of the 1983
 revirioo to the Taxas Xaotrl Health Cads. Actr 1983. 68th Leg., ch.



                                          p.    1646
Mr. Robert 0. Viteroe        - Page '3 (a-360)




47, at 211.  It la awog th#: Haotal Raalth Code prwirioos  easoded in
1985 by Rouse Bill No. 1256. Aeta 1985. 69th Lag., ch. 70. nt 281.

     Articles  5547-26 through 5547-30, V.T.C.S..   prwide                 for the
emergency detention of a patron believed to be mentnlly ill.                Article
5547-26(a) prwidas ls follolrs:

              Aoy peace offic:er. vhe has remon             to believe
           aod does believe        upon the reprasentntion of A
           credible persoo, or upeo the basis of the conduct
           of a pereoa, or the circumstnocer under uhich the
           person is found, l:bmt the person IO uentslly ill
           lnd'because of ruclr mot.1           illness   represents A
           lubstnotial    risk I,:[ sarieuo hera to hfmself or
           othere uolaes imwdiataly rertrsinad. vhicb hnru
           uy     be  deaooetrctad       either     by the person’8
           behavior    or   by rvidenca of aavare             eaetiooal
           distress aod deter:;aratioo in his uental condition
           to the extent      that   the perooo caooot reusio at
           liberty,  sod who-believes there im not nufficieot
           time to obtain a vnrraot.              ray, uithaut first
           obtnioiog a warrant, take Ncb person into custody
           aod imediately          woosport      the person to the
           oaua8t     Spproprist~s in-pAtiNt            mento    health
           facility    and &al:1 fmuedintely file           lpplication
           vith the facility       Eor the pertwn'~ detention.        If




           facility    shall be kept eaparata from those parroor
           chuged     tith  or convicted of ~a~.crime. (Raphesis
           added).

V.T.C.S. lr t.5547-26(n).   A '"aaotnl haalth authority" is the ngeocy
desigoatad by the ccmiasiaoer     of the Texn~ Departnot       of Ueotnl
Eenlth lnd Uaotnl Retardation to direct.oparate,      fncilitate  and/or
coordinete sarviceo in the vrriour service nraas of the stnte.

      Article 5547-26(c),.V.T.C.S    ., requires a physicisn to ammine the
 person vitbio 24 hour6 of lpprehNrieo.          Uoless the physicleo asker,
 the nittN      ltataaent  raqufred by lrticla       5547-27 thnt emergency
 detNtioo    IO oecassnty,    the' person wet      be rclensed.    A perron
 nppreheodad under article    55M’-26 , asy be detnined PO longer than 24
 hours nftar ha IO presantad to the facility        unless he is takan into
 custody after noon eo Friday or 00 a Sbturdsy. Sun&y or legal
Nr. Robert      0. Viterns - Pnge 4       (J&360)




holiday. lo that came, the :I~Ihour detention period begins lt 9 0.0.
on the firmtNccaading bu.1cul.s dny. V.T.C.S. lrt. 5547-26(f).
     The 1983 ravimioa of the Mental Eultb Code vam uodartakanportly
in   rasponaato a, fedora1 court ruling thmt existing prwioions for
detention in protective custody violntad due proce...     Dix, -1983
Revision of ihe Tub.     Uentnl- Health Code, 16 St. Mary'. L.J. 41
(1984); mea Luna v. Van ZantF554 P. Suvu. 681 (S.D. Tu.     1982). Lun.
V. VN     1,
        i%ii   held thnt  tbe.mtntaamy mot ho.pitmlire no iodivi~
plodlog a!n involuotnry civil. cdtment      hamring for more than three
&ym u&e.a a neutrnlfactf:Lnder ukam a probnble csuse deteraiontion
at A hemring tire   the potlent im present.

     Article 5547-26, V.T.C.S..  rats out in detnil circmstances thmt
nuthorire the varrantlas.  dotantion of a aentally ill or apparently
maotnlly ill person;   it 81~ indicntem   uban detention in A jail is
permitted.   Article 5115 in oontrnst, priaerily   establishes require-
aeot. for phymical conditioutr of a county jnil, but it refers     in on
lmhiguoumand i~,oapleta vcby to the jailing of 4 mentblly ill or
presuambly aentally ill pawm     vho dancmmtrntambaicidal     tendencies
nnd aust be restraioad frolr hnraiog others.     Article 5115 does not
stnte who la nuthorizad to ~?:Lnce  Nch A parson in jail,   nor who must
tnka hia to a hompital or raL.ame hia at the Nd of 24 hours.     It does
not stbte vhd ehall brraqge     for   the iodividual's  ndmission to A
hoepitnl or untal hospital.

       NAN   thio prwision     wm rddad to article     5115 in 1957. it
 permitted a 7-&y detantion,. Acts 1957, 55th Leg.. eh. 277, lt 637.
 A 1975 enmctmentcraatad the Comimmion on Jail Standard. lnd mmeodad
 lrticle   5115 to reduce the detenti& to 24 hoarm. Actm 1975, 64th
 Leg.. ch. 480, at 1278. Article 5115. in our opinion, reflects       an
 early le8imlativa l   ffort~:to dul  with the urgency      deter&ion of
 parmonm&c-had n&t comitttrd      a criaa, but vhome mat81 illnams or
 appbraot laotal illnasm .utlo thea dan8erNs to others.       The period
 betveen 1957 mad 1983 ~%av:;B'significaat incruse in concern for the
 lag81 interests of involuntc.ry mental pbtients.  Dir, m      at 43.

      Article 555736 :raprasm~tm  tlu later nod lore datniled lagisln-
 rive lffott 20 prwida    for the eaergancy detention of mentally ill
 permons or permonm.rumonab1.y balievad~to be uotnlly ill..  It nppurs
 in A coaprmhanmivocoda.dasLgnad to prw1da~icea.m to humane care and
 treataent for permonm muffarlng from severeaentbl illoems.    V.T.C.S.
 art. -5547-2. Awq..othar    purposu. the code mats out to safegumrd
 X!dxr   i.vgS’+ aY&ts.   - ~3.3.%:ir.~   aft.   %t3VZiYz,.   is   our oplnlon,   lrtl&e
  5547-26 gwanii.     the aarSency    detanticm of parwns vhome amntal
  ill.namo reprueota    l mariournthrut.of hmn to tbeamelves or others,
  and-itorevails wer 8rticLi 5115 to the utmot of aw conflict.          See
  Stnta v: h&y.      404 8.U.2d :!96 (Tax. 1966); Pncific Pkoductm, Inc.7
  Grant WesternPlywood. Ltd,!, 528 S.U.2d 286 (Tu. Civ. App. - Fort




                                          p. 1648
?lr. Robert 0. Vitcrna - Page S    (Jh-360)




Worth 1975, no vrit);   Robsrtmn v. State, 406 S.Y.Zd 90 (fex. Clv.
APP. -  Fort  Worth   1966,-3,t  ref’d n.r.c.). The requirements 10
article 5115 ao to a padded cell and other Jail cmditiono have not
been impliadly repealed, but they are miaLur    ltandards which have
baen aupplamted by rule of the Comieaion on Jail Standerda.

      Article    5547-26(a), V.T.C.S..     otatea th a t l 1jail   or similar
detentlou     facility  shall  ‘not be deemed suitable         for   emergency
detention except in au extrew emergency.         IOU ask vhat constitutes an
“extreme emergency” under this    statute.

     Article 5547-26 requiruo thst even s person uho “represents a
substantial   risk  of meriom    hara    to himself or other6    unless
imediately   rxainad”    ahou1.d be taken to a mental health facility
rather than to jail if at al:1 possible.   The 1985 amendmentto article
5547-26 provides that  the pc’rson shall be traarportad to a facility
deeaad suitable by the ment,r:Lhealth authority for the county if no
appropriate in-patient manta1 haalth fscility   is available.

      What constitutes      an “extrame emergency” tbat would permit
detention of the person la a :jail depends upon the facts of each case.
Factors to be considered vou’ld include the tiinance       of the risk of
harm,   the severity     of the harm threatenad.   and the availability
of appropriate      mental health     facilities.   *      V.T.C.S.   art.
5547-27(a) (l)-(4).     Cases ,ihich discuss the standard for actual
cosaoltmant provide tome guidance.      For -la,      in Taylor v. State,
671 S.W.id 535, 538 (Tax. App. - Eouston [lat Dist.] 1983. no urit).
the court held that to comply with standards of due process required
by the Texae and Federal Couotitution a person may not be deprived of
hia liberty by a temporary involuntary comitment unless the ltate
eatabliahes by clear and convincing evidanca that          there exists a
aubatantlal threat of harm to himsalf or othara.       Moreover, the court
stated tbat the “showing .auat       be found[adI upon actual dangerous
behavior manifested by aoae wert act or threat in the recent past.”
Article 5547-26 “~alloua an l.ndividual to ba, placed in jail vithout a
magiatrate’m determination tbat ‘detention is necessary; therefore. the
 risk of haa that    invokes ltr procedures is graater and more Wdiate
 than that required under involuntary comitment          procedures.   -See
 V.T.C.S. arta. 5547~SO. 5541~,S1.

       You .aak whether    a pe::son tsken into. protective custody under
 article 5547-36, V.T.C.S..     q ny be detained in jail.   A Motion for an
 Order of Protective Custody suy be filed only in the court in which an
 Application    for Court-Ordsrad Mental Eulth        Services lo pending.
 V.T.C.S.   art.   5547-36(a).      The judge may ishue the order if     he
 detarm.inas                     ..




                                   p. 1649
ttr. Robert 0. Vitarna - Page 6      (m-360)




               (1) that a phyr.ician haa etatad him opinion
            and the detaflad basis for his opinion that the
            paroon la sentally 01; and

               (2)    the perron proeanta  a lubetaotiel risk of
            lerioue  haa     to hfmself     or   othera  if   not
            immediately rartrain~ad   pending the hearing; ruch
            harm may be demonlrtreted either by the peraou’a
            behavior or by widtnca         of  savere emtional
            diatrasm and deteria~ration in him mental condition
            to the extent that the parson cannot remain at
            liberty.

V.T.C.8. art. 5547-36(c).  k~ order of protective custody directa that
the mentally ill person be cxken to “an appropriate in-patient mental
bealth facility  or other suitable    place” and detained pending a
probable cause hearing.   V.T.C.S. art. 5547-36(d).   Article 5547-39,
V.T.C.8.. prwides for the place and term of dcteation     in protective
 clmtody:

               (a)  The head of a facility  in vhich a person
            is detained pursuant to an Order for Protective
            Cuatody or his dedgnae shall detain the perruo
            pending an Order ,for Court-Ordered Pfental Easlth
            Services issued ‘7nrsuant to Section  SO or 51 of
            this coda, exceptse provided in thir section.

                (b) The person detained in protective curtody
             lhall    detainr~d in an appropriate in-petient
                      be
            mental health fircility .  If  there is no appro-
            priate in-patiart  mtal    health facility avail-
            able, the perrot shall be detained in a facility
            deeacd mitabla 'bytha untal health authority for




             extrens Getthe; e&gencias      daciarrd            to
             Subwction    (a)   of .~Section 38 of    this coda.
             Persona detained in a aonnedicdl facility    ahall be
             k a pl aparate firom those peraono charged uith or
                    t
             convicted of a crima.

                (c)  Zf thtr parson is     datainad during en
             emergency In a. oonudical    facility,     the county
             health officer   shall tat  that    proper   care and
             madical attentLon are made evailable to the pernon




                                   p. 1650
?lr. Robert 0. Viterns - Page 1 (JH-360)




          held    in   protective   custody.   . . .   (Pkpharls
          added).

Thue, article  5547-39 apraooly provides tbat a parson detained in
protectivecustodymay be placed in a jail only in case of an extreme
emergency and for no wre than, the tims period described in subsection
&I.    As uith   an "extreme emergency”   under erticle 5547-26, m
"extremeemergency” under 554,7-36 dependsupon the facts in escb case.

     Pou finallyask vhathar a.person chargedvith a crime may be bald
in jail vhile a datarmiuatioli of his mantel capacity is msde pursuant
to article 46.02 or articla M.03 of the Code of Criminal Procedure.

      Article 46.02 of the l:oda provides for determining whether a
dafendaot is competent to stand trial.          “A defendant Is presumed
competent to stand trial and aball be found competent to stand trial
unless proved incompetent b7, a preponderance of the evideoca."       Code
Crlm. Proc.   art. 46.02,   61 lb). The Issue of competencymay arise
before or during the trial ou the merits.      Id. 52. When this issue is
raised, the court uy      appoi.nt experta  toxuine      the defendant and
testify about his competency to stand trial.      Id. 13(a).  If the court
finds that there it evidence! to support a fiodiog of incompetency, a
5ury la impaneled to decide ,this question. Id. 14(a). Until the jury
finds him incompetent   based on a prapooder=         of the evidence. the
defendantla presumed compatmt under section l(b) of article 46.02 of
the Code of Criminal Procedure.      Sea Graham v. State, 566 S.W.2d 941
 (Tex. Grim. App. 1978); -- Cross v. State.   446 S.W.2d 314 (Tex. Grim.
App. 1969).

      While the question of defendant's cowpetancyIs being determined,
 ha remains in custody pursuant to criminal charges.        Be has been
 detained because of theta charges, not because he appeared to be
 mentslly ill.  l'be terma of energancy detention and protective custody
 prescribed by lrticlao   5115, 5547-26. and 5547-39. V.T.C.S.,   do not
 apply to custody for crimiwl charges.

      A criminal defendant free on ball may be ordered to submit to a
 mental examination under lectlon 3(b) of article 46.02 of the Code of
 Criminal Procedure. If he refuses to, the court may order him into
 custody for examination "f,xra reasonable period not to exceed 21
 days."  Code Grim. Proc. art:. 46.02, 13(b).

      Article  46.03 of the Code of Criminal Procedure governs the
 Insanity dafenre, an lffiru~t:iva defense which defeodant muat raise in
 the trial on the merits and lprwe by a prepond&rance of the evidence.
 Code Crlm. Proc. art.      46.03; tee Penal Code 512.04, 8.01.       The
 defendant must also file notice This      intent to raise this defense
 before the trial.    Code Cria. Proc. art. 46.03. 12. The court ray
 order a defendant to sublsit to examination vith respect to the




                                    p. 1651
    Hr.   Robert 0. Vltarna - Page 8       (m-360)




    insanity dafenre.    If he is free on ball and refuaas      to eubmit to
    examination, the court uy ordlar him into custody for axaminatioo "for
    a reasonable period not to exceed 21 days."      Coda Grim. Prof.     art.
    46.03,  13(b).  Othenrisa, th#c defendant remalas in custody or free on
    bail, just as if ha had not rslaed the inaanity dafenae.      The Insanity
    defense conceras defendant's rwntal status when he cllttad       the crime
    and doas not necassarily in&ate       present mental illnaaa.     See Code
    Grim. Proc. art.      46.03, !Iri (procedures for determining whether
    defendant is mentally ill fo:L:Lou detarainationof not guilty by reason
    of iosanlty).   The prwiaionr for detaining lomaonein jail because he
    appears mentally ill   do not become applicable to a criminal defendant
    on trial merely because ha rs:Loed the Insanity defense.



                    The provisions   lo article  5115. V.T.C.S.,    on
                holding.an apparer~tly insane person lo jell,    have
                been fmpliadly rapcaled to the extent of incon-
                sintancy by artt::Le 5547-26. V.T.C.S.        Article
                5547-39. V.T.C.S,,      prwider   the circumstancaa
                under which a person detained in protective
                custody pursuant   ta article  5547-36, V.T.C.S., may
                be held in jail.     A defendant in a criminal case
                remains a prisoner lo jail or free on bail while
                his   competency ‘to    stand trial    is  determined
                pursuant to artie:le 46.02 of the Coda of Criminal
                Procedure or xhile      the insanity defense under
                article 46.03 of'the Code of Criminal Procedure is
                decided in the tr:tal on the merits.



                                                     Very I truly yours



                                                     JIU        MATTOX
                                                     Attorney    General of Texas

     TOMGRXRN
     Pirat Assistant Attorney    General

      DAVID It. BICBASDS
      gxacutive Assistant Attoraey     General         '
.

      ROBERTGRAY
      Special Asslstsnt   Attorney.G~aneral




                                        p. 1652
    ’           ,




-           .       nr. Robert 0. Vitarna   - Past 9   (Jn-360)
”       .




                    Rx8 GILPIll
                    Chairman. Opinion Cowittoe

                    Preparad by Suaan L. Garrison
                    Araiatant Attornay Ganaral

                    APPBDVIZD:
                    OPINIOII COMITTPZ

                    Rick Gilpin,     Chairman
                    Colin Carl
                    Susan Garrison
                    Jim lloallingar
                    Iaocy   Sutto8
                    Sarah   Uoalk




                                                       p. 1653